     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 1 of 61




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


JANE DOE,

     Plaintiff,                                          CIVIL ACTION FILE

v.                                                       No. 1:18-CV-05278-SCJ


GWINNETT COUNTY SCHOOL
DISTRICT,

     Defendant.




                                            ORDER

        Plaintiff 1 filed a Complaint against Defendant 2 on November 16, 2018,

alleging that Defendant violated her rights: (1) under Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681–1688 (“Title IX”); and (2) to equal

protection of the laws under the Fourteenth Amendment to the United States



1 To protect the identity of Plaintiff, a minor at all relevant times and an alleged sexual
assault victim, the Court granted Plaintiff’s Motion for Leave to Proceed Under
Pseudonym. Doc. No. [16].
2 Defendant claimed that it was incorrectly identified in the Complaint. See Doc. Nos.
[1]; [22], 2. Plaintiff later amended her Complaint to change Defendant’s name to
“Gwinnett County School District.” See Doc. Nos. [51]; [56].
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 2 of 61




Constitution and federal rights under Title IX pursuant to 42 U.S.C. § 1983. Doc.

Nos. [1]; [56]. 3 This matter is before the Court on the Parties’ cross motions for

summary judgment. Doc. Nos. [132]; [133]. The Court rules as follows.

I.      BACKGROUND

        The following facts are undisputed unless otherwise stated. 4

        A.    The Alleged Incident

        On February 4, 2015, after school ended, Plaintiff—then a 16-year-old

sophomore at Peachtree Ridge High School (“PRHS”) in the Gwinnett County

School District—was waiting for her mother to pick her up from school. Doc. No.

[132-1] ¶¶ 7, 15. While Plaintiff waited, “MP,” 5 another student at PRHS,




3 All citations are to the electronic docket unless otherwise noted, and all page numbers
are those imprinted by the Court’s docketing software.
4 The Court derives the following facts from the Parties’ submissions (Doc. Nos. [132-
1]; [133-1]; [159]; [160]; [162-1]; [169]; [170-1]) and the record. Pursuant to Local Rule
56.1(B), when a fact is undisputed, the Court includes the fact. For disputed facts, the
Court reviews the record to determine if a material dispute exists. Where the other
party’s response reflects the record cited more accurately, the Court modifies the
proposed fact and cites the record. The Court also rules on objections to proposed facts
and excludes immaterial facts, those stated as an issue or legal conclusion, those not
supported by a citation to evidence, or those that the record citation fails to support.
Finally, where appropriate, the Court includes facts drawn from its review of the record.
5 Throughout the Complaint and subsequent filings with the Court, Plaintiff refers to
this then-minor, alleged “male perpetrator” as “MP,” which does not reflect his true
initials. Doc. No. [1], 2 n.1; Fed. R. Civ. P. 5.2(a)(3).
                                          2
    Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 3 of 61




approached Plaintiff and informed her that he was going to the Ridge Vision

News (“RVN”) room located within PRHS. Id. ¶ 16. Plaintiff went with MP to the

RVN room because she had never seen it. Id. ¶ 17. Although the RVN room was

supposed to be locked after hours, a PRHS video surveillance recording shows

that both Plaintiff and MP were able to enter the RVN room at 4:24 pm. Id. ¶¶ 18–

19.

       Upon entering the RVN room, Plaintiff spoke to male student “R,” who

was in the adjoining computer classroom wearing headphones and working on

a project; “R” asked Plaintiff to close the door to the classroom. Id. ¶ 21.

Afterwards, Plaintiff and MP went to a smaller “editing” or “control” room that

adjoins the RVN room. Id. ¶ 22. MP turned off the lights in both the main room

and editing room, and he closed the door to the editing room. Id. ¶¶ 25–27. 6

Defendant does not dispute that, at some point, MP stood between Plaintiff and

the closed door to the room, but it specifies that MP was positioned this way only

momentarily. Id. ¶ 28; Doc. No. [160] ¶ 28. Further, Defendant does not deny that

Plaintiff performed oral sex on MP but disputes Plaintiff’s allegations that the




6 Defendant objects to the sequence of these events but does not dispute that MP turned
off these lights and closed the door. See Doc. No. [160] ¶¶ 25–27.
                                        3
    Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 4 of 61




oral sex was nonconsensual. See Doc. Nos. [132-1] ¶¶ 29–35; [160] ¶¶ 29–35.

Defendant also disputes that MP masturbated in front of Plaintiff. Doc. Nos. [132-

1] ¶¶ 36–38; [160] ¶¶ 36–38. 7

       Plaintiff left the RVN room at 4:38 pm, fourteen minutes after she initially

entered the room with MP; MP exited the RVN room approximately two to three

minutes later. Doc. No. [132-1] ¶¶ 40–41. After Plaintiff exited the RVN room, she

walked to the front of the school where her mother picked her up and drove her

away from campus. Doc. No. [132-1] ¶ 42. Defendant disputes Plaintiff’s

allegation that she was crying when she left school with her mother. Doc. No.

[160] ¶ 42. Later that night, at 11:13 pm, MP’s phone records show that he sent

the following message to one of his contacts (not Plaintiff):

             Just feels like every time I try to change, something
             always gets me right back into my bad ways. U know?
             I am trying hard not to do bad things but I guess I just
             needa try a little harder. . . Im talking like girls and stuff.
             Its like so hard not to do stuff.

Doc. No. [132-1] ¶ 43. Defendant adds that the message and other messages sent

by MP “conveyed his feelings of shame in a spiritual sense – that he had violated



7Defendant cites to MP’s testimony at the disciplinary hearing, where MP denied
masturbating in the RVN room. See Doc. No. [132-11] (Hr’g Tr.), Tr. 203:25–204:02.
                                         4
  Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 5 of 61




his Christian belief in sexual purity before marriage by engaging in consensual

oral sex with Plaintiff.” Doc. No. [160] ¶ 43.

      B.     The Initial Reports

      The next morning, February 5, 2015, Plaintiff went to school and told her

female friends, “FM” and “RC,” as well as her boyfriend, “A,” that MP had

sexually assaulted her. Doc. No. [132-1] ¶¶ 44–46. Plaintiff then went to her first

class of the day, chemistry. Id. ¶ 46. Her chemistry teacher, Kristen Powell,

observed that Plaintiff was crying and upset; Plaintiff was so upset that she was

unable to take her chemistry test scheduled for that morning. Id. ¶¶ 47–48.

Plaintiff told Ms. Powell that she was “basically raped” the previous day. Id. ¶ 49.

      Plaintiff then called her mother, crying, and told her that she had been

sexually assaulted, and Plaintiff’s mother said she would come pick her up from

school. Id. ¶ 50. Afterwards, Plaintiff went to speak with Linda Brimmer, a PRHS

teacher with whom Plaintiff felt comfortable, and Plaintiff cried as she told Ms.

Brimmer that she had been sexually assaulted. See id. ¶ 51. At around 8:00 am,

Ms. Brimmer took Plaintiff to speak with School Resource Officer (“SRO”) Tony

Lockard. Id. ¶ 52.




                                       5
  Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 6 of 61




      SRO Lockard interviewed Plaintiff, and Plaintiff told him that she was

sexually assaulted and described the assault; SRO Lockard did not record the

interview. Id. ¶¶ 53–54. It is disputed what questions SRO Lockard asked

Plaintiff. Plaintiff asserts that this interview was “absolutely horrible” for her

because SRO Lockard asked “inappropriate and humiliating questions” such as

“(1) are you sure you didn’t want it; (2) why didn’t you fight harder; (3) why

didn’t you scream louder; or (4) why didn’t you try to hurt him,” which are

questions Defendant asserts SRO Lockard did not ask. Id. ¶¶ 56–57; Doc. No.

[160] ¶¶ 56–57.

      SRO Lockard then took Plaintiff to an administrative office, where PRHS

Assistant Principals Lee Augmon and LaShawnia Stinson, both women, would

soon interview Plaintiff. See Doc. Nos. [132-1] ¶ 59–60; [160] ¶ 59–60. Augmon

and Stinson began interviewing Plaintiff before her mother arrived; Plaintiff’s

mother joined them after she arrived. See Doc. No. [132-1] ¶ 63–64. Plaintiff

provided a written statement to Augmon and Stinson and later went home and

wrote a more detailed second statement. Id. ¶¶ 65–72.

      Later that day, SRO Lockard and Assistant Principal Jon Weyher

conducted a recorded interview with MP while both of his parents were present.


                                      6
    Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 7 of 61




Id. ¶ 85. MP filled out the top of a statement form, and his mother wrote his

statement as he dictated it to her. See id. ¶¶ 107–108. While MP’s mother 8 was

writing his statement, SRO Lockard and Weyher left the room. Id. ¶ 108.

       On February 6, 2015, PRHS administrators required Plaintiff to return to

school for additional interviews in which Plaintiff provided her second written

statement in the presence of her father, SRO Lockard, and Assistant Principals

Weyher, Stinson, and Augmon. Id. ¶¶ 115–118. SRO Lockard videotaped this

interview. Id. ¶ 118. During this interview, PRHS officials had Plaintiff go back

to the RVN room and walk them through the alleged sexual assault. Id. ¶ 119.

While in the editing room, SRO Lockard asked Plaintiff how loud she said stop,

why she did not hit MP “in the privates,” why she did not grab and squeeze MP’s

testicles, and why she did not call 911 afterwards. Id. ¶ 123. Plaintiff alleges that

school administrators asked her numerous other questions about the alleged

assault, such as whether she straddled MP. See id. ¶¶ 123–138. 9 At no time did

PRHS school officials inform Plaintiff or her parents that Assistant Principal



8 It is undisputed that MP’s mother was an employee of Defendant. Doc. No. [160] ¶¶ 86,
109.
9 Defendant objects to the substance and/or characterizations of several of Plaintiff’s
statements of fact as to these matters. See Doc. No. [160] ¶¶ 123–138.
                                        7
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 8 of 61




Stinson was the school’s Title IX Coordinator, nor did the District Student/Parent

Handbook for 2014-2015 provide this information—although the PRHS website

listed it. See id. ¶ 139. Further, PRHS officials did not directly tell Plaintiff or her

parents about her rights under Title IX or refer them to the District’s policy on

student reports of sexual harassment and discrimination. See id. ¶ 140.

        After interviewing Plaintiff, Assistant Principal Stinson did not fill out or

complete any documentation or report regarding Plaintiff’s complaint that MP

had sexually assaulted her. Id. ¶ 141. Also, PRHS officials never followed up on

her accusations to ask MP if he masturbated in the RVN editing room or if he

believed that Plaintiff consented to their sexual encounter. Id. ¶ 143. Further,

District administrators did not investigate MP at that time for “lewd exposure or

masturbating in front of [Plaintiff] without her consent.” 10 Id. ¶ 144. Plaintiff also

states that PRHS officials had asked Plaintiff and MP different types of questions

during their interviews. 11 Id. ¶ 145.



10 Defendant argues that these assertions by Plaintiff are “not relevant or material to
Plaintiff’s Motion for Summary Judgment.” Doc. No. [160] ¶¶ 141–144. The Court
disagrees and finds these assertions relevant to the Court’s analysis of Plaintiff’s Title
IX retaliation claim against Defendant.
11  Defendant contends that Plaintiff’s assertions regarding the questions asked to
Plaintiff and MP are “argumentative and more appropriate for a legal brief rather than

                                          8
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 9 of 61




        After the investigation, Bob Burgess (the District’s Director of Discipline

and Behavioral Interventions), SRO Lockard, PRHS Principal Jeff Matthews, and

Assistant Principals Weyher, Stinson, and Augmon collectively determined that

Plaintiff violated Student Conduct Behavior Code Rule 9G. 12 Id. ¶ 146. On

February 10, 2015—five days after reporting that she had been sexually

assaulted—Plaintiff was suspended until the disciplinary hearing was held on

February 17, 2015. Id. ¶¶ 149, 155.

        Prior to the disciplinary hearing, Plaintiff’s parents were unable to get in

touch with the District’s Title IX Coordinator and were told to speak with PRHS

Principal Matthews instead. Id. ¶ 161.

        C.    The Disciplinary Hearing

        Hearing officers presided over Defendant’s disciplinary hearing against

Plaintiff, and their role was to decide her “guilt or innocence” with regards to her




a statement of material facts” and are “not relevant or material to Plaintiff’s Motion for
Summary Judgment.” Doc. No. [160] ¶ 145. The Court disagrees and finds Plaintiff’s
assertions to be based in fact rather than argument because Plaintiff identifies questions
PRHS asked Plaintiff but did not ask MP. The Court also finds that the assertions are
relevant to the Court’s analysis of Plaintiff’s Title IX retaliation claim against Defendant.
12The prohibited behavior of Rule 9G is “oral sex or any act of sodomy.” Doc. No. [132-
28], 22.
                                           9
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 10 of 61




alleged rule violation and to “determine the consequences.” Id. ¶ 166. On

February 18, 2015, a disciplinary hearing was held against Plaintiff and MP. Id.

¶¶ 172–173, 176. Defendant had informed Plaintiff and her parents that

“Assistant Principals Jon Weyher, LaShawnia Stinson and Lee Augmon, SRO

Tony Lockard” and additional students were “expected to present oral and/or

written testimony in support of the charges” at the hearing. Id. ¶ 177. SRO

Lockard did not appear at the hearing because he was out of state on a family

vacation, and the videos taken by SRO Lockard of PRHS’s interviews of MP and

Plaintiff were not reviewed at the disciplinary hearing. Id. ¶¶ 183–184.

      Assistant Principal Augmon testified for Defendant at the hearing and read

Plaintiff’s written statements into the record. Id. ¶ 192. Augmon testified that she

did not know whether she was “trained to qualify what is sexual assault.” Id.

¶ 193. She further testified that if the oral sex was not consensual, then it was not

a violation. Doc. No. [160] ¶ 196.

      When asked at the hearing how his conduct advanced from kissing

Plaintiff to him pulling down his pants, MP testified that he knew Plaintiff would

“do those kind of things” based on social media messages exchanged two months

prior to the reported sexual assault and described her as having “a blank face that


                                       10
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 11 of 61




didn’t really have any expression, just wanted to do stuff.” Doc. No. [132-1] ¶ 207.

Defendant’s attorney “briefly” cross-examined MP. Id. ¶ 213.

      During the hearing, Defendant’s attorney asked Plaintiff to demonstrate

how loud she had screamed. Id. ¶ 218. In his closing statement, Defendant’s

attorney referenced men who are “falsely accused” by women, he did not

apologize for his “conduct in cross-examining [Plaintiff],” and he contended that

none of the PRHS administrators who interviewed Plaintiff believed her. Id.

¶ 223. After deliberating for about ten minutes, the hearing officers found

Plaintiff to have violated Rule 9G and made no determination on whether

Plaintiff “welcomed” oral sex with MP. Id. ¶¶ 225, 227. In finding Plaintiff to

have violated Rule 9G, hearing officers extended her suspension by two days. Id.

¶ 229; Doc. No. [160] ¶ 229. After learning of her second suspension, Plaintiff

made the following statement on the record:

             I just feel betrayed by the school. Like, I used to like
             Peachtree Ridge but but I hate it. I thought Peachtree
             Ridge was all about protecting kids and putting the kids
             first. But, like, now I see that’s not the case. And like,
             you can tell that, like, this whole thing, they’re just
             trying to cover this up so the school doesn’t look bad.
             What about other girls that go to Peachtree Ridge. This
             is a bad example. I don’t want any girls to have to go
             through this, ever.


                                       11
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 12 of 61




             When people find out about this and girls do get
             sexually assaulted, they’re not going to want to come
             forward and tell someone, because they’re going to be
             scared they’re going to get suspended and they have to
             go through all of this. Do you know how hard it is? How
             much I have to repeat my story over and over and over,
             and that’s just so hard. And then at the end, I get
             suspended for this. It just – like, it doesn’t make any
             sense. And then I have to come in and you guys say y’all
             don’t believe me. Then [MP’s] attorney is yelling at me.
             I didn’t ask for this. I didn’t ask to get sexually
             assaulted. I didn’t ask to get suspended. It’s just not fair.
             My parents have spent so much money to get an
             attorney and everything. And then you guys are going
             to do this to me, do this to our family. You don’t know
             how emotional it is at home. I have nightmares every
             night. I have nightmares of my own boyfriend date
             raping me. I feel like nobody can protect me, no one
             believes me.

Doc. No. [132-1] ¶ 230.

      D.     Subsequent Incidents

      Plaintiff returned to school on February 23, 2015. Id. ¶ 234. That day, she

heard PRHS students calling her “whore” and “slut.” Id. ¶ 237. During first

block, student “BM” verbally harassed Plaintiff by accusing her of lying about

MP’s sexual assault and trying to frame him. Id. ¶ 238. Plaintiff did not attend

school on February 24, 25, or 26, 2015. Id. ¶ 241. On February 24, 2015, BM sent

Plaintiff a text saying “if you told the truth he wouldn’t be at school right now[]”


                                        12
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 13 of 61




and asking her “Why would you try to hurt that boys future? No right[.]” Id.

¶ 242. PRHS then developed a safety plan to make Plaintiff’s “environment safe”

by ensuring she was not in the presence of MP or BM. See id. ¶ 247; Doc. No.

[132-56], 2. 13

         When Plaintiff returned to school on February 27, 2015, she observed

friends “whispering, staring, and pointing at her, and she cried” in second block

and then observed students “looking at and shaking their heads at her” in fourth

block. Doc. No. [160] ¶¶ 252–254. Also, male student “AT” told Plaintiff, “I wish

I was [MP]” and “heard you wanted to suck him up but then you got scared so

you just say he forced you.” Id. ¶ 255.

         When Plaintiff attended school on March 2, 2015, MP’s friends stared at

her and gave her dirty looks during her second block class. Id. ¶ 261. During third

block that day, male student “TA” approached Plaintiff, smirked, shook his head,

and said “You’re nasty!”, causing Plaintiff to cry during class. Id. ¶ 262. Later,



13 First, Plaintiff asserts that Defendant had not developed a safety plan for her upon
her initial return to school (Doc. No. [132-1] ¶ 236), a point to which Defendant objects
on several factual grounds (Doc. No. [160] ¶ 236). Second, unlike what Plaintiff asserts
(Doc. No. [160] ¶ 249), the safety plan did not specify on whom the burden was to take
steps to ensure that Plaintiff was not the presence of MP or BM. See Doc. No. [132-56],
2. Rather, “not being in the presence of MP or BM” is just plainly listed after “making
the environment safe.” Id.
                                         13
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 14 of 61




during lunch, a table of students stopped talking and stared at Plaintiff as she

walked past them. Id. ¶ 263.

         On March 3, 2015, Plaintiff’s mother informed Defendant that Plaintiff

wanted to transfer to another high school, Collins Hill. Id. ¶ 269. Beginning on

March 12, 2015, Plaintiff enrolled as a sophomore at Gwinnett Online Campus

School. Id. ¶ 275. Even after leaving PRHS, however, Plaintiff continued to

endure harassment. For example, student “RH” posted on social media: “When

Hoes don’t use commons Sense,” to which others replied, “It’s okay she was just

trying to quench her thirst,” and “But it’s not like she doesn’t have enough in her

mouth yunno[,]” in reference to Plaintiff. See id. ¶¶ 283–285.

         Following her report of sexual abuse, it is disputed whether Plaintiff

developed Post-Traumatic Stress Disorder (“PTSD”). See Doc. No. [160] ¶¶ 372–

373. It is also disputed whether Plaintiff’s social anxiety, depression, suicidal

thoughts, and nightmares are a continuation of prior diagnoses or a result of the

February 4, 2015 incident. 14 See id. ¶¶ 374–382.



14 Defendant argues that Dr. Eileen Ryan’s forensic mental health evaluation is or
contains inadmissible hearsay. Doc. No. [160] ¶ 382. Pursuant to Fed. R. Evid. 803(4), Dr.
Ryan’s mental health evaluation itself is an exception to the rule against hearsay as it is
a statement made for medical diagnosis or treatment. And to the extent Defendant

                                          14
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 15 of 61




       E.     The Complaint

       Plaintiff filed her Complaint on November 16, 2018, asserting three counts

against Defendant. See Doc. Nos. [1]; [56]. In Count I, Plaintiff asserts a claim for

Post-Report Deliberate Indifference in violation of Title IX. Doc. No. [1] ¶¶ 69–

83. In Count II, Plaintiff contends that Defendant retaliated against her for

reporting the alleged sexual assault and subsequent harassment in violation of

Title IX. Id. ¶¶ 84–88. In Count III, Plaintiff asserts a § 1983 failure-to-train claim.

Id. ¶¶ 89–105.

       On December 21, 2020, Plaintiff and Defendant each filed a Motion for

Summary Judgment. Doc. Nos. [132]; [133]. Both Defendant and Plaintiff




objects to Dr. Ryan’s evaluation on the basis that she relies on hearsay, the Court notes
that under Fed. R. Evid. 703, an expert may rely on hearsay to illustrate the basis of the
expert’s opinion if it is the type of evidence reasonably relied upon by experts in her
field. See Smith v. Ortho Pharm. Corp., 770 F. Supp. 1561, 1569–70 (N.D. Ga. 1991);
Mizrahi v. Yamaha Motor Corp., U.S.A., No. 17-24484-CIV, 2019 WL 3318527, at *8 (S.D.
Fla. July 19, 2019) (stating that an expert is entitled to rely on third-party hearsay). Here,
Defendant does not specify exactly which underlying statements constitute hearsay, but
the Court infers that Defendant is arguing that Dr. Ryan impermissibly relies on
information about Plaintiff gathered from interviews with Plaintiff’s mother and former
classmate. Cf. Doc. No. [156-11], 191–92. If so, the Court finds that such interviews are
the type of evidence reasonably relied upon by experts in Dr. Ryan’s field. Cf. United
States v. LeClair, 338 F.3d 882, 885 (8th Cir. 2003) (finding that an expert psychologist’s
report was admissible, even though it relied on hearsay found in a report, because the
report was evidence of a type reasonably relied upon by experts in the field). The Court
overrules Defendant’s objection.
                                            15
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 16 of 61




responded (Doc. Nos. [154]; [162]) and replied (Doc. Nos. [168]; [170]). This

matter is now ripe for review, and the Court rules as follows.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 56(a) provides “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

      A factual dispute is genuine if the evidence would allow a reasonable jury

to find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A fact is “material” if it is “a legal element of the claim under the

applicable substantive law which might affect the outcome of the case.” Allen v.

Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

      The moving party bears the initial burden of showing the court, by

reference to materials in the record, that there is no genuine dispute as to any

material fact that should be decided at trial. Hickson Corp. v. N. Crossarm Co.,

357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986)). The moving party’s burden is discharged merely by “‘showing’—

that is, pointing out to the district court—that there is an absence of evidence to

support [an essential element of] the nonmoving party’s case.” Celotex Corp., 477


                                       16
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 17 of 61




U.S. at 325. In determining whether the moving party has met this burden, the

district court must view the evidence and all factual inferences in the light most

favorable to the party opposing the motion. Johnson v. Clifton, 74 F.3d 1087, 1090

(11th Cir. 1996). Once the moving party has adequately supported its motion, the

non-movant then has the burden of showing that summary judgment is improper

by coming forward with specific facts showing a genuine dispute. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The court should

resolve all reasonable doubts in the non-movant’s favor. Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). In addition, the court must “avoid

weighing conflicting evidence or making credibility determinations.” Stewart v.

Booker T. Washington Ins., 232 F.3d 844, 848 (11th Cir. 2000). When the record as

a whole could not lead a rational trier of fact to find for the nonmoving party,

there is no genuine dispute for trial. Fitzpatrick, 2 F.3d at 1115 (citations omitted).

      The filing of cross motions for summary judgment “does not give rise to

any presumption that no genuine issues of material fact exist.” 3D Med. Imaging

Sys., LLC v. Visage Imaging, Inc., 228 F. Supp. 3d 1331, 1336 (N.D. Ga. 2017).

Rather, cross motions for summary judgement “must be considered separately,

as each movant bears the burden of establishing that no genuine issue of material


                                        17
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 18 of 61




fact exists and that it is entitled to judgment as a matter of law.” Id. (citing Shaw

Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–39 (5th Cir. 2004)).

III.   DISCUSSION

       A.    Preliminary Matters

       Before addressing the cross-motions for summary judgment, the Court

addresses two related preliminary matters: whether Plaintiff’s Title IX claim is

collaterally estopped and whether to consider extrinsic evidence.

       In response to Plaintiff’s Motion for Summary Judgment, Defendant

argues that Plaintiff is collaterally estopped from bringing her Title IX deliberate

indifference claim based on the findings made at the joint disciplinary hearing.

Doc. No. [154], 4–6. Defendant further discusses this argument in its own Motion

for Summary Judgment (Doc. No. [133-2], 8–12), in which Defendant contends

that the hearing officers had already “concluded that Plaintiff violated Rule 9G

because they found that the oral sex between Plaintiff and MP was consensual”

(id. at 11). Because Plaintiff was “represented by counsel during the disciplinary

hearing, testified, called other witnesses supporting her contentions[,] and

introduced exhibits,” Defendant contends that Plaintiff cannot maintain a claim

under Title IX or otherwise based on nonconsensual oral sex between MP and


                                       18
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 19 of 61




Plaintiff on February 4, 2015. Id. at 11–12. Thus, according to Defendant, it is

entitled to summary judgment on Plaintiff’s Title IX claim. Id. at 12.

      The Court previously addressed Defendant’s argument at the motion-to-

dismiss stage. See Doc. No. [46], 16–18. Under Georgia Law, a party asserting

collateral estoppel is required to establish that:

             (1) an identical issue was presented in the prior
             proceeding; (2) the issue was a critical and necessary
             part of the prior proceeding; (3) the issue was fully and
             fairly litigated in the previous proceeding; (4) the
             parties in the two proceedings were identical; and (5) a
             final decision was rendered by a court of competent
             jurisdiction.

Bryant v. Jones, 575 F.3d 1281, 1303 (11th Cir. 2009). Because establishment of

these factors requires the Court to consider facts outside of those alleged in

Plaintiff’s Complaint, the Court decided not to make a collateral estoppel

determination at the motion-to-dismiss stage. Doc. No. [46], 18. But because the

Court is presently analyzing cross-motions for summary judgment, the Court

may now consider extrinsic facts, such as those established by the joint

disciplinary hearing transcript. See id. at 17 n.7; see also Fed. R. Civ. P. 56(c)(3)

(“The court need consider only the cited materials, but it may consider other

materials in the record.”).


                                        19
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 20 of 61




      Defendant claims that the hearing officers’ findings that the “oral sex

between Plaintiff and MP was consensual and that Plaintiff therefore violated

Rule 9G” along with the opportunity for Plaintiff to fairly represent herself have

a “preclusive effect in future litigation.” Doc. No. [133-2], 8 (citing Univ. of Tenn.

v. Elliott, 478 U.S. 788 (1986)). Plaintiff responds that Defendant’s argument fails

under the Elliot standard for issue preclusion. Doc. No. [162], 3.

      The Supreme Court has held that “when a state agency ‘acting in a judicial

capacity . . . resolves disputed issues of fact properly before it which the parties

have had an adequate opportunity to litigate,’ federal courts must give the

agency’s factfinding the same preclusive effect to which it would be entitled in

the State’s courts.” Elliott, 478 U.S. at 799 (quoting United States v. Utah Const.

& Min. Co., 384 U.S. 394, 422 (1966)).

      First, the Court must determine whether the disciplinary hearing provided

Plaintiff “an adequate opportunity to litigate.” Id. The Eleventh Circuit has found

an inadequate opportunity to litigate when “very narrow and perfunctory factual

findings tailored solely around [a] limited jurisdiction” resulted from an

administrative procedure. Bryant, 575 F.3d at 1302. In the present case, the only

issue decided at the disciplinary hearing was whether Plaintiff violated Rule 9G,


                                         20
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 21 of 61




which prohibits the “behavior” of “[o]ral sex or any act of sodomy.” Doc. No.

[160] ¶ 147. This Court has already determined that “the plain language of Rule

9G does not necessarily require a finding by the hearing officers that the sexual

act was ‘consensual.’” Doc. No. [46], 17. Yet, Defendant maintains that the finding

of the disciplinary hearing warranting issue preclusion was that Plaintiff violated

Rule 9G by having consensual oral sex with MP. Doc. No. [133-2], 8. Because the

findings of the disciplinary hearing were narrowly focused on whether Plaintiff

violated Rule 9G by engaging in oral sex, Plaintiff was not afforded an adequate

opportunity to litigate her Title IX or failure-to-train claims at the disciplinary

hearing.

      Second, this Court “must give [Defendant’s] factfinding the same

preclusive effect to which it would be entitled in the State’s courts.” Elliott, 478

U.S. at 799 (quoting Utah Const. & Min. Co., 384 U.S. at 422). Within Title 160 of

the Georgia Department of Education, official action—a disciplinary hearing—is

governed by O.C.G.A. § 20-2-758. See Ga. Comp. R. & Regs. 160-4-8-.16.

According to O.C.G.A. § 20-2-758, “[n]othing in this subpart shall be construed

to prohibit, restrict, or limit in any manner any cause of action otherwise

provided by law and available to any teacher, school official, employee, or


                                       21
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 22 of 61




student.” Here, Georgia law does not preclude Plaintiff, a former PRHS student,

from seeking a Title IX cause of action in federal court. Thus, this Court must

treat Defendant’s factual findings in its disciplinary hearing as non-preclusive.

      In sum, Defendant does not satisfy the Elliott collateral estoppel factors to

prevent Plaintiff from bringing a Title IX claim in federal court. In fact, during

the disciplinary hearing, Defendant’s attorney conceded that there would be a

“separate tribunal if there were such an allegation” regarding “whether the

school followed all of the federal requirements that [it] may be required to

perform.” Doc. No. [160] ¶ 197. Because the question of whether Defendant

followed mandatory federal requirements was not the identical issue presented

in the disciplinary hearing, was not the issue that was “a critical and necessary”

part of the hearing, and was not an issue litigated or decided upon in the hearing,

the Court is not precluded from analyzing Plaintiff’s deliberate indifference

claim. See Bryant, 575 F.3d at 1303.

      The Court turns to the summary judgment arguments as to each claim.

      B.     Count I – Title IX Deliberate Indifference

      Both Plaintiff and Defendant move for summary judgment for Plaintiff’s

Title IX deliberate indifference claim. The Eleventh Circuit has determined that


                                       22
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 23 of 61




“[s]tudent-on-student sexual harassment rises to the level of actionable Title IX

discrimination only if the harassment is ‘sufficiently severe.’” Hill v. Cundiff, 797

F.3d 948, 968 (11th Cir. 2015) (quoting Davis v. Monroe Cnty. Bd. of Educ., 526

U.S. 629, 650 (1999)). A plaintiff asserting a Title IX deliberate indifference claim

based on student-on-student sexual harassment must establish (1) that the school

district was deliberately indifferent to known acts of harassment and (2) that the

known harassment was so severe, pervasive, and objectively offensive that it

denied the plaintiff the equal access to education that Title IX protects. Id. at 968–

69. This high standard is intended to guard against “sweeping liability,” because

children may regularly interact in immature ways, including “some forms of

teasing, shoving, and name-calling that target differences in gender.” See id. at

969 (quotation and citation omitted).

         Under Eleventh Circuit precedent, a plaintiff must satisfy five elements to

assert a Title IX deliberate indifference claim stemming from student-on-student

harassment. 15 See Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282,




15 As in the Court’s Order denying Defendant’s Motion to Dismiss, the Court follows
the approach set forth in Hill v. Cundiff, 797 F.3d 948 (11th Cir. 2015) and applies
Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282 (11th Cir. 2007) as a five-
element test. See Doc. No. [46], 19 n.8.
                                          23
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 24 of 61




1293 (11th Cir. 2007). First, the defendant must be a recipient of federal funds

under Title IX. Id. Second, an “appropriate person” must have actual knowledge

of the discrimination or harassment. Id. Third, the discrimination or harassment,

of which the funding recipient had actual knowledge under element two, must

be “severe, pervasive, and objectively offensive.” Id. (citing Davis, 526 U.S. at

633). Fourth, “a funding recipient is liable for student-on-student harassment

only if ‘the funding recipient acts with deliberate indifference to known acts of

harassment in its programs or activities.’” Id. (quoting Davis, 526 U.S. at 633). In

considering this element, the Court analyzes the conduct of the funding

recipient—not the alleged harasser—to ensure that it is liable only if its deliberate

indifference subjected the plaintiff to discrimination. Id. (citing Davis, 526 U.S. at

640–41). And fifth, the plaintiff must demonstrate that the discrimination or

harassment “effectively bar[red] the victim’s access to an educational

opportunity or benefit.” Id. (citing Davis, 526 U.S. at 633); Hill, 797 F.3d at 970.

The Court will address each element in turn.

             1.     Defendant is a Recipient of Federal Funds

      First, Plaintiff must show that Defendant is a recipient of federal funds.

Williams, 477 F.3d at 1293. Because it is undisputed that Defendant is a recipient


                                        24
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 25 of 61




of federal funds (Doc. No. [160] ¶ 1), Plaintiff satisfies the first element of the

Williams test.

             2.    Appropriate Persons with Actual Knowledge

      Second, Plaintiff must prove that an “appropriate person” had actual

knowledge of the alleged discrimination or harassment. Williams, 477 F.3d at

1293. “[A]n ‘appropriate person’. . . is, at a minimum, an official of the recipient

entity with authority to take corrective action to end the discrimination.” Gebser

v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998). This individual must also

be “high enough up the chain-of-command that his acts constitute an official

decision by the school district itself not to remedy the misconduct.” Hill, 797 at

971 (citation omitted).

      Plaintiff contends that Defendant had actual knowledge of her sexual

harassment by MP through eight individuals who are appropriate persons: PRHS

Principal Matthews, Assistant Principals Augmon, Stinson, and Weyher, James

Taylor (Executive Director of Academic Support), Bob Burgess (Director of

Discipline and Behavioral Interventions), Wayne Rikard (Chief of the District’s

School Police Department), and SRO Lockard. See Doc. No. [132], 5–6. Plaintiff

also asserts that Defendant had actual knowledge of ongoing harassment that


                                       25
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 26 of 61




Plaintiff endured after reporting the sexual assault because she reported such

harassment to Assistant Principals Stinson and Augmon, Title IX Coordinator

Joyce Spraggs, and Principal Matthews. Id. at 6–7.

         In its Motion for Summary Judgment, Defendant states the standard for a

Title IX claim and lists the elements that it argues Plaintiff does not satisfy, but it

fails to address the “appropriate person” prong. Doc. No. [133-2], 7–8. In its

response to Plaintiff’s Motion for Summary Judgment, however, Defendant

argues that it did not have actual knowledge of “some of the alleged post-

suspension harassment.” Doc. No. [154], 15–17.

         First, as to the appropriate person prong, Defendant does not contest or

even address whether the alleged appropriate persons listed above knew of

Plaintiff’s encounter with MP. See generally Doc. Nos. [133-2]; [154]. After

reviewing the record, the Court finds that Plaintiff has satisfied this prong

because Principal Matthews and the PRHS Assistant Principals had the authority

to discipline students for misconduct or otherwise remedy misconduct, 16 so those

four individuals at the very least were “appropriate persons.”



16In Hill, the Eleventh Circuit found that principals and assistant principals “were
appropriate persons capable of putting the Board on actual notice of sexual harassment

                                        26
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 27 of 61




       Second, Plaintiff argues that Defendant had actual knowledge, through its

appropriate persons, of the sexual harassment at issue—namely, (1) the alleged

sexual assault by MP and (2) the alleged harassment that Plaintiff endured from

other students after reporting the alleged sexual assault by MP. Doc. No. [132],

5–7. As an initial matter, the Court notes that Plaintiff and Defendant strongly

dispute whether these incidents constitute the type of harassment contemplated

under Title IX. Compare id. at 4–12 (arguing that the sexual encounter with MP

and subsequent harassment from other students are actionable under Title IX)

with Doc. No. [154], 10–12 (arguing that Plaintiff was not sexually assaulted and

that the harassment she experienced upon returning to school was not actionable

under Title IX). Whether these incidents constitute harassment under Title IX,

however, is a question the Court addresses below when discussing the third




and discrimination” in part because they had authority to discipline students for sexual
harassment. Hill, 797 F.3d at 971. Considering their roles and authority at PRHS, this
Court finds that the PRHS principal and assistant principals had similar authority to
discipline and thus qualify as appropriate persons. On the other hand, the Eleventh
Circuit has held that a school security guard was not an appropriate person. See Floyd
v. Waiters, 133 F.3d 786, 788, 793 & n.15 (11th Cir.1998), vacated by 525 U.S. 802 (1998),
reinstated in 171 F.3d 1264 (11th Cir.1999). For purposes of summary judgment, it is
sufficient for the Court to determines that the principals and assistant principals are
appropriate persons without determining whether SRO Lockard and the other listed
individuals are appropriate persons.
                                          27
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 28 of 61




element of this test. What the Court must ask itself here is what Defendant knew

of the alleged harassment through the appropriate persons. Hill, 797 at 948. First,

it is undisputed that Defendant had actual knowledge of the alleged sexual

assault by MP. 17 See Doc. No. [160] ¶¶ 59–68. Second, Plaintiff claims to have

endured harassment from other students and a hostile school environment after

reporting her alleged sexual assault and being suspended, and the record shows

that Defendant had actual knowledge of at least some of that alleged harassment.

See Doc. No. [160] ¶¶ 238, 240, 246, 255, 257, 266–267, 269–273, 283, 285. 18 Thus,

the Court finds that Plaintiff satisfies the second element of the Williams test for




17 The Court notes that the facts of this case differ from those of Hill, where the school
district was found to have had actual knowledge, prior to the sexual assault directly at
issue, of several of the harasser’s acts that occurred before the assault. See Hill, 797 at
971–72. Here, besides text messages from MP that Defendant learned of after the alleged
sexual harassment at issue occurred, Defendant is not alleged to have had actual
knowledge of prior incidents involving MP. Yet in Hill, the Eleventh Circuit found that
actual knowledge of the sexual assault formed after the incident occurred was sufficient
for purposes of this prong. See Hill, 797 at 972 (“And it is undisputed that the Board
became aware of the rape-bait scheme and the rape when Principal Blair interviewed
Simpson and Doe and discovered these events.”). Thus, the Court finds that actual
knowledge of MP’s alleged sexual harassment, even if formed after the incident
occurred, may constitute sufficient actual knowledge for purposes of this analysis.
18Defendant claims that it did not have actual knowledge of “some of the alleged post-
suspension harassment.” Doc. No. [154], 15–17. But it is undisputed that Defendant had
knowledge of other forms of post-suspension harassment that Plaintiff claims to have
endured. See Doc. No. [160] ¶¶ 238, 246, 255–257, 261–264.
                                          28
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 29 of 61




summary judgment purposes because there is no genuine dispute that Defendant

had actual knowledge of Plaintiff’s alleged sexual harassment by MP and of the

post-suspension incidents involving other students.

             3.     Severe, Pervasive, and Objectively Offensive

      Third, Plaintiff must show that the sexual harassment or discrimination of

which Defendant had actual knowledge was “severe, pervasive, and objectively

offensive.” Williams, 477 F.3d at 1282 (citing Davis, 526 U.S. at 633). “Whether

gender-oriented conduct rises to the level of actionable [Title IX] harassment . . .

depends on a constellation of surrounding circumstances, expectations, and

relationships, including, but not limited to, the ages of the harasser and the victim

and the number of individuals involved.” Hill, 797 F.3d at 972 (quoting Davis,

526 U.S. at 651). To be considered “severe, pervasive, and objectively offensive,”

“the behavior must be serious enough to have a ‘systemic effect’ of denying equal

access to an education.” Id. (quoting Davis, 526 U.S. at 652). A single incident of

student-on-student harassment, even if severe, generally cannot have a

sufficiently systemic effect to satisfy this element. Id.; see also Williams, 477 F.3d

at 1298 (indicating that single incidents are “rarely actionable”). In some




                                        29
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 30 of 61




circumstances, a sexual assault along with other harassment or discrimination

surrounding the assault may satisfy this element. See Williams, 477 F.3d at 1298.

         In this case, Plaintiff alleges two primary types of harassment: (1) the

sexual assault by MP and (2) the post-assault and -suspension taunting by other

students. Doc. No. [132], 4–12. And unlike in many other cases where it was

uncontested or assumed that the primary underlying incident constituted sexual

harassment, 19 the Parties here dispute whether Plaintiff’s sexual encounter with

MP was nonconsensual and/or sexual assault and whether the taunting Plaintiff

experienced from other students after she reported the encounter with MP and

was suspended is the type of harassment contemplated under Title IX. Compare

Doc. No. [132], 4–12 (arguing that Plaintiff was sexually assaulted by MP and that

subsequent harassment from other students are actionable under Title IX) with

Doc. No. [154], 10–12 (arguing that Plaintiff was not sexually assaulted and that

the harassment she experienced upon returning to school was not actionable



19 For example, in Williams, which concerned a motion to dismiss, the Eleventh Circuit
accepted as true the plaintiff’s allegations that she was sexually assaulted. Williams, 477
F.3d at 1288 & n.2. And in Hill, which concerned only the defendant’s motion for
summary judgment, there appeared to be no dispute that the plaintiff had been sexually
assaulted after having been used as bait in a sting operation, and, in any event, the
Eleventh Circuit referred to the underlying incident as a rape because it viewed the facts
in the light most favorable to the nonmoving party. See Hill, 797 F.2d at 955 n.2.
                                          30
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 31 of 61




under Title IX). Thus, the Court first assesses whether there is a genuine issue of

material fact as to whether these incidents were the type of sexual harassment

contemplated under Title IX. Then the Court will assess whether such

harassment was severe, pervasive, and objectively offensive.

                   a)    There is a genuine issue of material fact as to whether
                         Plaintiff’s sexual encounter with MP constituted
                         sexual harassment, but the Court finds that the post-
                         suspension taunting Plaintiff experienced did not rise
                         to the level of Title IX sexual harassment

      To start, Plaintiff and Defendant strongly contest whether Plaintiff’s sexual

encounter with MP was nonconsensual and thereby actually constituted sexual

harassment. See Doc. No. [154], 10–11. Because the Court is reviewing this matter

on cross motions for summary judgment, the Court reviews the record and facts

in the light most favorable to the non-movant as to each motion for summary

judgment. After reviewing the record and cited facts, the Court finds that a

material issue of fact exists as to whether Plaintiff’s sexual encounter with MP

was nonconsensual and/or sexual harassment.

      Plaintiff also argues that she was harassed on the basis of sex when other

students made fun of her for reporting that she was sexually assaulted. Doc. Nos.

[132], 9–10; [162], 17. For example, Plaintiff provides evidence that, when she


                                      31
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 32 of 61




returned to school after her suspension, students at PRHS called her “slut” and

“whore” and otherwise taunted her about reporting the alleged sexual assault.

See, e.g., Doc. No. [160] ¶¶ 237–240, 242–243. Defendant, however, argues that

these incidents amounted to the type of insults, teasing, and name-calling that do

not give rise to a Title IX claim because they “were not based on her sex, but

rather were related to” the alleged sexual assault. Doc. No. [154], 11–12.

      As discussed above, context drives the inquiry into whether harassment is

actionable under Title IX. See Williams, 477 F.3d at 1297. The Eleventh Circuit has

found that events occurring after an alleged sexual assault, including comments

about the sexual assault, may be part of the constellation of factors giving rise to

a Title IX claim. Stinson ex rel. K.R. v. Maye, 824 F. App’x 849, 852, 857–58 (11th

Cir. 2020); see also Goodwin v. Pennridge Sch. Dist., 389 F. Supp. 3d 304, 309,

315–16 (E.D. Pa. 2019) (noting among other factors that a student had been called

a “slut” and was the subject of rumors concerning her sexual activity and her

alleged sexual assault). However, the Eleventh Circuit has also established that

taunting by other students, even if it targets gender, generally does not give rise

to or support a Title IX claim. Hawkins v. Sarasota Cnty. Sch. Bd., 322 F.3d 1279,

1288 (11th Cir. 2003); see also GP by and Through JP v. Lee Cnty. Sch. Bd., 737 F.


                                       32
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 33 of 61




App’x 910, 914–15 (11th Cir. 2018) (determining that a student’s conduct of

pushing, pulling the hair of, knocking books away from, and shaking the chair of

plaintiff was the type of teasing, shoving, pushing, and gender-specific conduct

that is upsetting but that does not approach the level of “objectively offensive”

harassment that can give rise to Title IX damages).

      Even when considering the facts of this case under the competing

standards of the cross motions for summary judgment, the Court finds that

Plaintiff has not created a genuine issue of material fact that the post-suspension

taunting she experienced could support a Title IX claim. Even if the taunting

Plaintiff experienced was related to her alleged sexual assault—which the Court

concedes one could infer—the Court finds that it did not approach the type of

objectively offensive harassment that can support a Title IX claim. While the

Court does not condone these other students’ conduct, the Court agrees with

Defendant that these insults fall within the category of teasing contemplated in

Hawkins. Further, the Court notes that Defendant took steps to address at least

some of the alleged post-suspension harassment. See, e.g., Doc. No. [160] ¶¶ 255,

257 (stating that a PRHS assistant principal confronted one of the alleged

harassers and warned him not to engage in negative conduct directed at Plaintiff,


                                      33
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 34 of 61




after which the alleged harasser stated that he would discontinue taunting

Plaintiff). Accordingly, the Court finds that Plaintiff’s allegations as to other

students making fun of or taunting her after she reported the alleged sexual

assault do not support her Title IX claim.

                     b)    The Court finds that the alleged incidents were not
                           sufficiently severe, pervasive, or objectively offensive
                           to sustain a Title IX claim

         The Court now assesses whether the incidents discussed above (including

the taunting) were severe, pervasive, and objectively offensive. As to the alleged

sexual assault, Plaintiff argues that the nonconsensual, “continuous” series of

events—including MP exposing his penis to her, putting his penis in her mouth,

and masturbating to ejaculation—constituted rape, which is “severe, pervasive,

and objectively offensive conduct.” Doc. No. [132], 8–9. And Plaintiff further

argues that the harassment she endured from other students after reporting MP’s

sexual assault 20 also was “severe, pervasive, and objectively offensive.” Id. at 9–


20 Plaintiff states that this harassment continued “even after she transferred out of
PRHS.” Doc. No. [132], 9. Defendant argues that the Court should ignore any allegations
concerning harassment that occurred at Collins Hill High School (“CHHS”)—a school
to which Plaintiff transferred—because the Complaint does not refer to such incidents.
See Doc. No. [154], 14–15. Plaintiff counters that, under the governing pleading
standards, she adequately pleaded her claims and did not have to discuss harassment
at CHHS with particularity. See Doc. No. [170], 6–8. The Court first notes that the

                                        34
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 35 of 61




10. In response, Defendant states that Plaintiff’s allegations of harassment are

“insufficiently severe, pervasive and objectively offensive to establish an

actionable hostile environment.” Doc. No. [154], 12.

      In Defendant’s Motion for Summary Judgment, it maintains that Plaintiff’s

allegations of harassment do not rise to the level of being “severe, pervasive, and

objectively offensive.” Doc. No. [133-2], 15. Defendant also claims that PRHS

ensured that Plaintiff and MP did not have contact while at school and on the bus

and that Plaintiff’s counselor prepared a no-contact safety plan. Id. at 17. In

response, Plaintiff reiterates the arguments she made in her Motion for Summary




Complaint does not mention CHHS or any harassment that occurred there, while it does
focus on harassment that Plaintiff suffered “at PRHS” and that PRHS students caused.
See Doc. No. [1] ¶¶ 69–83. Under a liberal construction, the Court can construe these
facts as including post-transfer harassment caused by PRHS students. E.g., Doc. No.
[160] ¶¶ 282–285. But the Court agrees with Defendant that the Complaint did not
adequately put Defendant on notice of harassment that occurred at CHHS or that was
caused by CHHS students. E.g., id. ¶¶ 302–308. While Plaintiff correctly quotes Fed. R.
Civ. P. 8(a)(2) as only requiring a complaint to provide “a short and plain statement of
the claim showing that the pleader is entitled to relief,” the governing pleading
standards also require the pleader to state “the grounds upon which [the claim] rests.”
See Brown v. Jefferson Cnty. Sheriff’s Dep’t, 806 F. App’x 698, 700 (11th Cir. 2020)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Here, the Complaint
simply did not state or provide any indication that the claim rested upon allegations of
harassment that occurred at CHHS or was caused by CHHS students. Thus, the Court
ignores allegations of such harassment.
                                         35
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 36 of 61




Judgment and asserts that Defendant must view the events in context rather than

in isolation. Doc. No. [162], 14–19.

         After careful review, the Court determines that the relevant incidents—

including the alleged sexual assault, the suspension hearing, and post-

suspension incidents with other PRHS students—were not sufficiently severe,

pervasive, and objectively offensive to have a systemic effect on Plaintiff’s

education. As stated above, a single incident of severe one-on-one student

harassment generally cannot have a systemic effect of denying a student equal

access to an education. Hill, 797 F.3d at 972; Hawkins, 322 F.3d at 1289 (stating

that to be actionable under Title IX, “gender discrimination must be more

widespread than a single instance of one-on-one peer harassment and that the

effects of the harassment touch the whole or entirety of an educational program

or activity”). This case differs from Hill and Williams in that Plaintiff has not

shown that MP had engaged in prior sexual misconduct of which Defendant was

aware. 21 Moreover, the Court rejects Plaintiff’s argument that MP’s discreet acts



21In Hill, the harassing student had “accumulated a disciplinary history of violence and
sexual misconduct.” Hill, 797 F.3d at 958–61. And in Williams, Plaintiff alleged that
Defendant knew of the assaulting student’s previous “disciplinary and criminal
problems, particularly those involving harassment of women, at other colleges.”
Williams, 477 F.3d at 1290.
                                         36
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 37 of 61




in the alleged assault collectively constituted a “continuous series of events” such

that this case involves pervasive incidents. See Doc. No. [132], 8–9. The Court

acknowledges that MP is alleged to have undertaken multiple distinct physical

acts to complete the alleged sexual assault, but such a series of acts does not

necessarily constitute a series of events sufficient to create pervasiveness under

Title IX. To start, any individual physical or sexual assault could be construed to

encompass a series of distinct physical acts, and if the Court were to accept

Plaintiff’s breakdown of the alleged assault as a “continuous series of events” for

Title IX purposes, then the Court does not see how anyone could ever distinguish

between a single incident and a pervasive series of incidents. Further, Williams

is distinguishable from this case. In Williams, the Eleventh Circuit found a

“continuous series of events” because that matter involved allegations of a

“ringleader who lured the victim to his territory and then conspired with two

friends to commit two separate acts of sexual assault” over a two-hour period.

Williams, 477 F.3d at 1298. The Court found that the planning and separate acts

of assault were enough to “meet the requirements of severity and objective

offensiveness,” which combined with other facts to show pervasive

discrimination. See id. No such series of events occurred here, as the facts show


                                       37
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 38 of 61




at most that MP engaged in one instance of sexual conduct that lasted no more

than fifteen minutes, and possibly as little as four minutes. See Doc. Nos. [132-1]

¶ 40; [133-1] ¶ 144. Also, this Court would not be the first to determine that a

single alleged assault by one individual differs from the acts alleged in Williams.

See Ross v. Corp. of Mercer Univ., 506 F. Supp. 2d 1325, 1358–59 (M.D. Ga. 2007).

Thus, even though this single incident of alleged sexual assault could be

construed as severe and objectively offensive, the Court finds that it is not

pervasive and cannot have had a systemic effect under Title IX. See id. at 1358.

      Moreover, while some courts have found that a series of incidents relating

to a sexual assault—such as subsequent verbal harassment from students—may

qualify as sufficiently severe, pervasive, and objectively offensive, see Stinson,

824 Fed. App’x at 857–58; Goodwin, 389 F. Supp. 3d at 315–16, the Court finds

that the alleged taunting in this case does not rise to the level of sufficient

severity, pervasiveness, or objective offensiveness to support a Title IX claim.

First, this finding flows in part from the Court’s finding above that the alleged

taunting here does not give rise to a Title IX claim. Also, the Court finds that the

authority in Hawkins and similar cases makes clear that such conduct, even if

one could consider it to be sexual harassment, is generally not so severe,


                                       38
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 39 of 61




pervasive, and objectively offensive to have a systemic effect of denying equal

access to education. Hawkins, 322 F.3d at 1288. The Court acknowledges that

Plaintiff has presented evidence that she left PRHS, suffered academically, and

experienced other educational setbacks that Plaintiff ascribes to the harassment

she suffered. But under the legal authority guiding and binding this Court, the

incidents that allegedly caused Plaintiff’s setbacks were not sufficiently severe,

pervasive, or objectively offensive to sustain her Title IX claim.

             4.    Deliberate Indifference

      For the fourth element, Plaintiff must show that Defendant was

deliberately indifferent “where [its] response to the harassment or lack thereof is

clearly unreasonable in light of the known circumstances.” Hill, 797 F.3d at 973

(quoting Davis, 526 U.S. at 648). “A clearly unreasonable response [by Defendant]

causes students to undergo harassment or makes them more vulnerable to it.” Id.

(citing Williams, 477 F.3d at 1295–96). If there is a genuine issue of material fact

as to whether Defendant responded unreasonably to Plaintiff’s report of sexual

assault in a manner that caused Plaintiff to undergo or be vulnerable to further

harassment, then this question is best left to a jury to decide. Cf. id. Thus, the

Court considers whether Defendant’s response to Plaintiff’s report of the alleged


                                       39
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 40 of 61




sexual assault and subsequent harassment was unreasonable and caused Plaintiff

to undergo or be vulnerable to further harassment.

      Plaintiff argues that Defendant’s unreasonable response to her alleged

sexual assault by MP included: (1) not treating her report as one of sexual assault

or a Title IX matter; (2) school administrators interviewing her differently from

how they interviewed MP; (3) school officials ignoring the consistencies in her

report and accepting the inconsistencies in MP’s version of events; (4) school

officials justifying MP’s behavior; (5) school district officials encouraging and

allowing MP’s mother to write his official statement; (6) conducting a biased

disciplinary hearing; and (7) refusing to provide her with any “support,

accommodations, or resources in response to her sexual assault report.” Doc. No.

[132], 10–18. Plaintiff attributes this deliberate indifference to further

discrimination that she endured as well as her being barred from access to

educational opportunities. Id. at 18–23. Plaintiff also claims that Defendant acted

with deliberate indifference by “allowing sex stereotypes to factor into its

decision to disbelieve her report and discipline here.” Id. at 4, 23–26. In response,

Defendant denies that it acted with deliberate indifference and claims that MP’s

mother writing his official statement was irrelevant. Doc. No. [154], 17–31.


                                       40
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 41 of 61




      In Defendant’s Motion for Summary Judgment, it argues that it was not

deliberately indifferent in the following ways: (1) PRHS administrators

concluding that the oral sex between Plaintiff and MP was consensual; (2) PRHS

administrators conducting the investigation in the manner that they did; (3)

hearing officers concluding that the oral sex between Plaintiff and MP was

consensual; (4) the School District conducting the disciplinary hearing in the

manner that it did; (5) the School District responding to Plaintiff’s allegation of

harassment after returning to PRHS from suspension; and (6) the School District

responding to Plaintiff’s requests for academic accommodations. Doc. No. [133-

2], 17–36. In maintaining that it did not respond with deliberate indifference to

Plaintiff’s allegations of harassment and sexual assault, Defendant also claims

that Plaintiff was not subjected to further discrimination nor effectively barred

from access to an educational opportunity or benefit. Id. at 36. In response,

Plaintiff maintains that Defendant’s response to her reports “is a textbook

example of deliberate indifference.” Doc. No. [162], 22.

      After carefully considering the arguments and reviewing the record, the

Court finds that Plaintiff has not created an issue of material fact as to whether

Defendant was deliberately indifferent to Plaintiff’s alleged discrimination in a


                                      41
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 42 of 61




manner that prevented Plaintiff from having equal access to an education. While

Plaintiff has presented evidence supporting her frustration with the manner in

which Defendant conducted its disciplinary hearing, the fact remains that

Defendant relatively quickly conducted an investigation into the alleged incident

and held a disciplinary hearing stemming from that investigation. That timing

differs from the timing in Williams, where the defendants failed for months to

conduct a disciplinary hearing concerning the alleged incident. See Williams, 477

F.3d at 1299. To be sure, Plaintiff has presented evidence of numerous acts and

omissions during the investigation and hearing process—such as the questions

Plaintiff was asked during the investigation and SRO Lockard’s absence from the

hearing—that could be construed as shortcomings. But the fact that Plaintiff

disagrees with the outcome of Defendant’s investigation and findings in the

hearing process does not make Defendant’s response clearly unreasonable in

light of the known circumstances. Willams, 477 F.3d at 1295. And whereas in

Williams the defendants did nothing to prevent additional attacks by the

plaintiff’s assailants, Defendant here took some steps to separate MP and Plaintiff

(see Doc. No. [133-1] ¶ 191), and it also attempted to address the post-suspension

taunting by other students (see, e.g., Doc. No. [160] ¶¶ 255, 257).


                                       42
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 43 of 61




         The “deliberate indifference standard is rigorous and hard to meet.” Hill,

797 F.3d at 975. After carefully considering all the events and circumstances, the

Court finds that Plaintiff has not created a genuine issue of fact as to whether

Defendant was deliberately indifferent. 22

         For the reasons discussed above, the Court finds that Defendant’s Motion

for Summary Judgment as to Count I is due to be granted, and Plaintiff’s Motion

for Summary Judgment as to Count I is due to be denied. 23

         C.    Count II – Title IX Retaliation

         The Supreme Court has recognized an implied private right of action

under Title IX for “[r]etaliation against a person because that person has

complained of [or reported] sex discrimination.” Jackson v. Birmingham Bd. of

Educ., 544 U.S. 167, 178 (2005); see also id. (“[W]e hold that Title IX’s private right

of action encompasses suits for retaliation, because retaliation falls within the

statute’s prohibition of intentional discrimination on the basis of sex.”). The




22 Given this finding, the Court does not discuss whether Defendant’s acts barred
Plaintiff’s access to an education opportunity or benefit.
23 To be clear, even though the Court finds that an issue of fact would remain as to
whether Plaintiff was sexually assaulted, the fact that the Court finds that Plaintiff
cannot carry her burden as to other elements of her Title IX claim precludes summary
judgment for Plaintiff and entitles Defendant to summary judgment.
                                        43
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 44 of 61




Eleventh Circuit has stated that Title VII’s retaliation framework applies. See

Saphir ex rel. Saphir v. Broward Cnty. Pub. Sch., 744 F. App’x 634 (11th Cir. 2018);

McCullough v. Bd. Of Regents of the Univ. Sys. of Ga., 623 F. App’x 980, 982 (11th

Cir. 2015); Bowers v. Bd. of Regents of Univ. Sys. of Ga., 509 F. App’x 906, 911 n.7

(11th Cir. 2013). Under that framework, Plaintiff must show the following to

establish a prima facie retaliation case: (1) she reported the sexual assault and

subsequent harassment; (2) she suffered an adverse action; and (3) there is a

causal connection between the two. Saphir, 744 F. App’x at 639. “A retaliation

claim does not depend on the success of the underlying harassment claim.” Terry

v. Young Harris Coll., 106 F. Supp. 3d 1280, 1297 (N.D. Ga. 2015). Rather, Title

IX’s anti-retaliation provision protects a student “so long as she can show a good

faith, reasonable belief” that the practices violated Title IX. Id. (citation omitted).

      In her Motion for Summary Judgment, Plaintiff argues that she prevails on

her Title IX retaliation claim because (1) she engaged in protected activity by

reporting the alleged sexual assault and participating in the investigation, (2) she

suffered material adverse actions by Defendant, and (3) there is a causal link

between Plaintiff’s protected activity and the adverse actions Defendant took

against her. Doc. No. [132], 27–31. In response, Defendant claims that Plaintiff is


                                        44
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 45 of 61




not entitled to summary judgment on her Title IX retaliation claim due to triable

issues of fact as to whether Plaintiff can establish a prima facie case and because

Plaintiff failed to present any evidence of pretext. Doc. No. [154], 35–38.

         In Defendant’s Motion for Summary Judgment, it states that it is entitled

to summary judgment on Plaintiff’s Title IX retaliation claim because Defendant

did not suspend her in retaliation for her complaint that MP had sexually

assaulted her. Doc. No. [133-2], 36–40. Defendant also asserts that it is entitled to

summary judgment on Plaintiff’s remaining Title IX retaliation claims, including

that teachers retaliated against her by giving failing grades and that Defendant

refused to give academic accommodations to Plaintiff for retaliatory reasons.24

Id. at 40. In response, Plaintiff argues that Defendant retaliated against her for

reporting the alleged sexual assault. Doc. No. [162], 32–36.

               1.     Reporting

         As to the first element of this test, the Court finds that Plaintiff has shown

that she reported the sexual assault and subsequent harassment. The Court finds

that Plaintiff’s reports of these incidents constitute protected activity under Title




24Because Plaintiff does not raise such Title IX retaliation claims in her Motion for
Summary Judgment, the Court will not address them further.
                                          45
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 46 of 61




IX. See Yegidis v. Bd. of Trs. of Fla. Gulf Coast Univ., No. 209CV353FTM36DNF,

2011 WL 13294516, at *6 (M.D. Fla. Jan. 21, 2011) (listing cases finding that similar

reports or complaints qualified as protected conduct). It is also undisputed that

Plaintiff reported that she had been sexually assaulted by MP to PRHS

administrators, including Ms. Powell, Ms. Brimmer, SRO Lockard, and PRHS

Assistant Principals Augmon, Stinson, and Weyher. See Doc. No. [160] ¶¶ 49, 51,

53, 67, 116–118. And it is undisputed that Plaintiff reported the subsequent

harassment by other students to school officials. See id. ¶¶ 238, 246, 255–257, 261–

264. Because it is undisputed that Plaintiff reported the sexual assault and

subsequent harassment to PRHS officials, and because the Court finds that these

reports were protected conduct under Title IX, the Court deems this element

satisfied.

             2.     Adverse Action

       Next, the Court finds that Plaintiff has satisfied the adverse action element.

An adverse action is one that would dissuade a reasonable person from making

or supporting a charge of discrimination. Bowers, 509 F. App’x at 911–12 (citing

Burlington N. & Santa Fe Ry., 548 U.S. 53, 68 (2006)). It is undisputed that after

Plaintiff reported being sexually assaulted by MP, she was suspended twice—


                                        46
     Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 47 of 61




once five days after her report and then again after the disciplinary hearing—

totaling ten days of out-of-school suspension. Doc. No. [160] ¶¶ 149, 155, 229. 25

In the high school setting, the Court finds that suspensions of this severity would

dissuade a reasonable person from reporting the assault as Plaintiff did. Thus,

the Court concludes that there is no genuine issue of fact as to whether Plaintiff

suffered an adverse action by Defendant after reporting that she was sexually

assaulted by MP.

               3.    Causal Connection and Burden-Shifting Analysis

         Finally, a plaintiff must show a causal link between the protected activity

and the adverse action. Bowers, 509 Fed. App’x at 911. “To demonstrate

causation, ‘a plaintiff must show that the decision-makers were aware of the

protected conduct, and that the protected activity and the adverse actions were

not wholly unrelated.’” Id. (quoting Shannon v. BellSouth Telecomm., Inc., 292

F.3d 712, 716 (11th Cir. 2002)). “Causation may be inferred by a close temporal




25 And although Plaintiff’s subjective view of the adversity of Defendant’s act is not
controlling, Bowers, 509 F. App’x at 912, the Court notes that it is undisputed that after
learning of her second suspension due to the disciplinary hearing, Plaintiff said, “When
people find out about this and girls do get sexually assaulted, they’re not going to want
to come forward and tell someone, because they’re going to be scared they’re going to
get suspended and they have to go through all of this.” Doc. No. [160] ¶ 230.
                                          47
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 48 of 61




proximity between the protected activity and the adverse action.” Id. If Plaintiff

shows a causal connection and thus “establishes a prima facie case of retaliation,

the burden shifts to the defendant to rebut the presumption by articulating a

legitimate, non-discriminatory reason for the adverse action.” Kocsis v. Fla. State

Univ. Bd. of Trs., 788 F. App’x 680, 686–87 (11th Cir. 2019) (citing Bryant v. Jones,

575 F.3d 1281, 1308 (11th Cir. 2009)). If Defendant carries this burden, Plaintiff

must show concrete evidence in the form of specific facts demonstrating that

Defendant’s proffered reason was merely a pretext to mask discriminatory

actions. Id. at 687. One way Plaintiff can show discriminatory intent is through

circumstantial evidence, such as evidence that Defendant systemically treated

similarly situated students differently. See Lewis v. City of Union City, 934 F.3d

1169, 1185 (11th Cir. 2019).

      As addressed above, it is undisputed that Defendant was aware of the

protected conduct because Plaintiff reported the sexual assault to PRHS

administrators, including Ms. Powell, Ms. Brimmer, SRO Lockard, and PRHS

Assistant Principals Augmon, Stinson, and Weyher. See Doc. No. [160] ¶¶ 49, 51,

53, 67, 116–118. It is also undisputed that Defendant was aware of the subsequent

harassment Plaintiff endured from other students. See id. ¶¶ 238, 246, 255–257,


                                       48
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 49 of 61




261–264. These undisputed facts establish that Defendant was made aware of the

protected conduct.

      Plaintiff’s report of the sexual assault instigated the investigation. Doc. No.

[132-4], 16. Further, it is undisputed that Plaintiff reported the sexual assault to

PRHS officials on February 5, 2015 (Doc. No. [160] ¶¶ 49, 51, 53, 67, 116–118), and

she was suspended five days later on February 10, 2015 (id. ¶ 149). Plaintiff was

then suspended once more after the disciplinary hearing. Id. ¶ 229. Considering

the temporal proximity between Plaintiff’s report and the adverse actions, along

with the fact that Defendant punished Plaintiff for engaging in sexual conduct

after she reported that incident as a sexual assault, the Court finds that Plaintiff

has shown that the protected activity and the adverse actions were not wholly

unrelated. Thus, Plaintiff has made a prima facie case of causation.

      In response, Defendant argues that it had a legitimate, non-discriminatory

reason for the adverse actions. Specifically, Defendant asserts that it suspended

Plaintiff because “she violated Rule 9G by engaging in consensual oral sex with

MP” (Doc. No. [154], 37), not because she reported an alleged sexual assault (Doc.

No. [133-2], 38). Defendant also argues that its suspension of MP disproves any

causal connection. Doc. No. [154], 36. The Court finds that Defendant has carried


                                       49
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 50 of 61




its “exceedingly light” burden to rebut the presumption of retaliation because a

jury rationally could conclude from this proffered reason that Defendant was not

motivated by retaliatory animus. See Nemeth v. Auburn Univ., No. 3:19-CV-715-

RAH-JTA, 2021 WL 3375669, at *4 (M.D. Ala. Aug. 3, 2021).

      Thus, to defeat summary judgment, Plaintiff must show that Defendant’s

stated reason was mere pretext to mask its retaliatory reason. Id.; Garrett v. Univ.

of S. Fla. Bd. of Trs., 824 F. App’x 959, 966 (11th Cir. 2020) (“To establish that a

proffered reason is merely pretextual, a plaintiff must present concrete evidence

in the form of specific facts that the proffered reason is not the real reason.”

(quotation omitted)). The “but for” causation test at this stage is demanding and

requires Plaintiff to show that, but for her protected activity, Defendant would

not have punished her. See Nemeth, No. 3:19-CV-715-RAH-JTA, 2021 WL

3375669, at *4. To establish pretext, Plaintiff must show such inconsistencies,

incoherencies, or similar weaknesses in Defendant’s proffered reason that a

reasonable jury could find that the proffered reason is unbelievable. See id.

      Plaintiff argues in her initial brief that there is evidence of Defendant’s

discriminatory intent in the form of its ambiguous statements during its

investigation, administrators’ refusal to consider not charging Plaintiff with


                                       50
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 51 of 61




violation of a school rule, and the fact that Defendant cannot otherwise “offer any

legitimate justification for the actions it took.” Doc. No. [132], 31. And in response

to Defendant’s opposition, Plaintiff argues that before suspending Plaintiff,

PRHS officials never used information from Plaintiff’s reports to ask MP if he

masturbated in the RVN editing room or if he believed that Plaintiff consented

to it. Doc. No. [132-1] ¶ 143. Plaintiff also argues that District administrators did

not investigate MP for “lewd exposure or masturbating in front of [Plaintiff]

without her consent.” Id. ¶ 144.

      This element presents a close call due to the close temporal proximity

between Plaintiff engaging in protected activity and Defendant punishing her for

the incident that was the subject of her protected activity. But temporal proximity

alone typically is not enough to carry a retaliation claim at this stage. Nemeth,

No. 3:19-CV-715-RAH-JTA, 2021 WL 3375669, at *4–5 (citing King v. Sec’y, U.S.

Dep’t of the Army, 652 F. App’x 845, 847 (11th Cir. 2016)). Plaintiff must present

more evidence to show that Defendant retaliated against her “because” she

reported the sexual assault. See Saphir, 744 F. App’x at 639. And, importantly,

even considering the close temporal proximity found here, the fact that

Defendant punished her after she reported it does not necessarily mean that it


                                        51
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 52 of 61




punished her because of it for purposes of a Title IX retaliation claim. See Nemeth,

No. 3:19-CV-715-RAH-JTA, 2021 WL 3375669, at *5.

      The facts that Plaintiff ushers in her favor, including Defendant’s allegedly

poor management of the investigation, its refusal to fully consider Plaintiff’s

version of events, and the unduly antagonistic nature of the disciplinary

proceedings, are admittedly frustrating when viewed in the light most favorable

to Plaintiff. But while Defendant’s alleged mishandling of the investigation and

disciplinary proceedings, viewed in the light most favorable to Plaintiff, may call

into question the fairness of these processes, it does not equate to retaliatory

animus. Further, those facts relate more to Plaintiff’s deliberate indifference claim

than they show retaliation. And Plaintiff’s briefing fails to identify concrete facts

showing retaliation. Further, even if Defendant’s disciplinary proceedings were

as flawed as Plaintiff alleges, Plaintiff does not show that Defendant instituted

those proceedings to retaliate against Plaintiff for reporting a sexual assault.

Indeed, while Plaintiff attempts to show weaknesses in Defendant’s proffered

reason by arguing that it cannot offer any legitimate justification for the actions

it took against Plaintiff, the Court finds that a reasonable jury could believe

Defendant’s proffered reason: That school officials investigated the incident,


                                       52
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 53 of 61




found the sexual conduct at issue to have been consensual, and then punished

Plaintiff for having violated relevant school rules. In short, “[t]he evidence shows

that [Plaintiff] was punished based on the tribunal’s decision that she engaged in

consensual oral sex at school, not because she reported a sexual assault.” A.P. v.

Fayette Cnty. Sch. Dist., No. 3:19-CV-109-TCB, 2021 WL 3399824, at *5 (N.D. Ga.

June 28, 2021).

      Moreover, the “but for” aspect of this test weakens Plaintiff’s argument. It

may factually be true that, but for Plaintiff reporting her sexual encounter with

MP, Defendant would not have punished her. But that is true because Defendant

likely would not have known about the underlying incident at all if Plaintiff had

not reported it. This is not akin to a case where an employee is terminated for

complaining about an issue and the employer presents pretextual reasons

unrelated to the complaint. See, e.g., Bird v. Univ. of Fla. Bd. of Trs., No. 1:18-CV-

221-AW-GRJ, 2020 WL 9550223, at *14 (N.D. Fla. Sept. 1, 2020). Here, context

indicates that Defendant would have punished Plaintiff for what Defendant

found to be consensual sexual conduct even if Plaintiff had not reported the same

incident as a sexual assault. Thus, while the Court acknowledges that Defendant

punished Plaintiff because (or, more relevantly, after) Plaintiff reported the


                                        53
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 54 of 61




alleged sexual assault, the Court finds that Plaintiff has not shown the kind of

“but for” causation necessary to defeat Defendant’s proffered reason.

      For these same reasons, the Court also finds that Plaintiff’s Motion for

Summary Judgment on this count fails. Thus, the Court finds that Defendant’s

Motion for Summary Judgment as to Count II is due to be granted, and Plaintiff’s

Motion for Summary Judgment as to Count II is due to be denied.

      D.     Count III – Failure to Train Under 42 U.S.C. § 1983

      In Plaintiff’s Motion for Summary Judgment, she contends that Defendant

is liable under 42 U.S.C. § 1983 for depriving Plaintiff of her Fourteenth

Amendment equal protection rights. Doc. No. [132], 31. Plaintiff bases this

argument on three grounds: (1) Defendant failed to provide adequate Title IX

training to school employees; (2) Defendant’s failure to train resulted from its

policy; and (3) Defendant’s policy of inadequate training caused the violation of

Plaintiff’s constitutional rights. Id. at 33–40. In response, Defendant asserts that

Plaintiff fails to establish an underlying constitutional violation, a previous

pattern of similar constitutional violations, that the need for additional training

was “so obvious,” and any causal connection between the alleged lack of Title IX

training and any alleged constitutional violation. Doc. No. [154], 38–44.


                                       54
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 55 of 61




      In Defendant’s Motion for Summary Judgment, it makes the same

arguments as in its response to Plaintiff’s Motion for Summary Judgment. Doc.

No. [133-2], 40–44. In response, Plaintiff claims that Defendant “ignores

numerous cases where courts have found an ‘obvious need for training’” in peer-

on-peer sexual abuse circumstances. Doc. No. [162], 37. Plaintiff also states that

Defendant knew there was an obvious need for training in their schools but still

provided wholly inadequate training to employees. Id. at 39.

      Section 1983 provides that:

            Every person who, under the color of any statute,
            ordinance, regulation, custom or usage, of any State or
            Territory or the District of Columbia, subjects, or causes
            to be subjected any citizen of the United States or other
            person within the jurisdiction thereof to the deprivation
            of any rights, privileges, or immunities secured by the
            Constitution and laws shall be liable to the party injured
            in an action at law, suit in equity, or other proper
            proceeding for redress.

42 U.S.C. § 1983. Although the Supreme Court has held that counties (and other

local government entities) are “persons” within the scope of § 1983, and subject

to liability, Plaintiff cannot rely upon the theory of respondeat superior to hold

Defendant liable. See Monell v. Dept. of Soc. Servs., 436 U.S. 658, 692 (1978)

(finding that § 1983 “cannot be easily read to impose liability vicariously on

                                      55
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 56 of 61




governing bodies solely on the basis of the existence of an employer-employee

relationship with a tortfeasor”). “It is only when the execution of the

government’s policy or custom . . . inflicts the injury that the municipality may

be held liable.” City of Canton v. Harris, 489 U.S. 378, 385 (1989) (citations

omitted). Thus, to state a § 1983 claim against Defendant, Plaintiff must show

that: (1) her constitutional rights were violated; (2) Defendant had a custom or

policy that constituted deliberate indifference to that constitutional right; and (3)

that the policy or custom caused the violation. See McDowell v. Brown, 392 F.3d

1283, 1289 (11th Cir. 2004) (citing Canton, 489 U.S. at 388). And “[t]o establish a

policy or custom, it is generally necessary to show a persistent and wide-spread

practice. Moreover, actual or constructive knowledge of such customs must be

attributed to the governing body of the municipality. Normally random acts or

isolated incidents are insufficient to establish a custom or policy.” Depew v. City

of St. Marys, Georgia, 787 F.2d 1496, 1499 (11th Cir. 1986).

      Because the Court’s analysis of whether or not Plaintiff established a policy

or custom determines the outcome of this Count, the Court discusses only that

prong. The Court finds that Plaintiff has not created an issue of fact as to whether

Defendant maintained a custom or policy of inadequate training on Title IX,


                                       56
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 57 of 61




harassment, and sexual assault. This matter differs from cases involving a series

of violations, see, e.g., Depew, 787 F.2d at 1499–1500 (featuring “several incidents

involving the use of unreasonable and excessive force by police officers”), in that

this case alleges a failure to train absent a pattern of violations. To succeed on such

a claim, a plaintiff must show that “the need for more or different training is so

obvious, and the inadequacy so likely to result in the violation of constitutional

rights, that the policymakers . . . can reasonably be said to have been deliberately

indifferent to the need.” Canton, 489 U.S. at 390. “In that event, the failure to

provide proper training may fairly be said to represent a policy for which the city

is responsible, and for which the city may be held liable if it actually causes

injury.” Id. Section 1983 liability based on a single incident is appropriate only in

“a narrow range of circumstances.” See Tims v. Dale, No. CIV.A. 13-0317-CG-C,

2014 WL 3955219, at *5 (S.D. Ala. Aug. 13, 2014); see also Fleurant v. City of Port

St. Lucie, No. 19-14032-CV, 2019 WL 12021808, at *8 (S.D. Fla. June 27, 2019),

report and recommendation adopted sub nom. Fleurant v. City of Port St. Lucie,

Fla., No. 2:19-CV-14032, 2019 WL 12025011 (S.D. Fla. July 16, 2019) (stating “that

the single incident theory is extremely narrow”); Borton v. City of Dothan, 734

F.Supp.2d 1237, 1256 (M.D. Ala. 2010) (noting that the Eleventh Circuit has


                                        57
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 58 of 61




“repeatedly rejected” attempts to establish single-incident failure-to-train

claims). The Supreme Court hypothesized one example of a failure to train that

would succeed under this theory, stating that the need to train police officers in

the constitutional limitations on the use of deadly force in the context of

apprehending fleeing felons would be so obviously necessary that failing to so

train may support a claim. Canton, 489 U.S. at 390 & n.10.

      Plaintiff has presented evidence that Defendant did not train school

employees on how to respond to, address, and remedy reports of sexual assault.

For instance, Assistant Principal Augmon testified that she “d[oesn’t] know that

[she’s] trained to qualify what is sexual assault.” Doc. No. [160] ¶ 193.

Additionally, the materials that District Title IX Coordinator Spraggs used to

train other administrators and staff did not include “standard to be utilized in

investigating student reports of sexual assault or harassment; retaliation; or the

District’s policy regarding student reports of sexual harassment.” Id. ¶ 325. Also,

PRHS Assistant Principal/Title IX Coordinator Stinson did not recall receiving

training on the most effective ways to interview a victim of sexual assault, nor

did she receive training specific to interviewing reported perpetrators. Id.

¶¶ 337–338. And SRO Lockard could “not recall ever utilizing any protocol or


                                      58
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 59 of 61




model policy when investigating a student’s report of sexual assault.” Id. ¶ 347.

Plaintiff’s evidence also shows that Title IX Coordinator Stinson and District Title

IX Coordinator Spraggs did not train or educate students as to “student-against-

student sexual misconduct identifying, investigating, reporting, stopping, and

remediating the effects of sexual harassment.” Id. ¶ 361.

      Even with these facts, however, the Court finds that Defendant’s alleged

failures to train did not constitute a custom or policy for § 1983 purposes, and the

Court also finds that it was not sufficiently plain or obvious that the failure to

train would result in the deprivation of a constitutional right. See Hill, 797 F.3d

at 977–78. First, the facts do not show a history of abuse by employees or other

prior acts or incidents that would have put Defendant on notice (1) of the need

for corrective measures or (2) that failing to train employees was likely to result

in the violation of a constitutional right. See Belcher v. City of Foley, Ala., 30 F.3d

1390, 1397–98 (11th Cir. 1994). And the Court finds that the record evidence does

not show that the failure to train was obvious and would lead to the highly

predictable violation of a constitutional right. See Connick v. Thompson, 563 U.S.

51, 64 (2011); see also Tims, No. CIV.A. 13-0317-CG-C, 2014 WL 3955219, at *5

(finding that it was not so obvious that training was needed for police officers to


                                        59
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 60 of 61




refrain from sexually assaulting members of the public). In hindsight, one could

argue that better Title IX training may have helped avoid some of the incidents

that occurred in this case. But that is not the question or scope of analysis. Instead,

the Court must ask whether the deprivation of a constitutional right would

clearly result from the failure to train. The Court finds that the evidence does not

support such a finding. And as a sister court in the Eleventh Circuit has noted,

the narrow “single incident” theory of liability generally has not been applied in

cases involving a school’s failure to adequately respond to reports of sexual

harassment and assault. Doe v. Sch. Bd. of Miami-Dade Cnty., 403 F. Supp. 3d

1241, 1265 (S.D. Fla. 2019); see also Davis v. Fulton Cnty., No. 1:08-CV-3241-

CAM-ECS, 2010 WL 11500519, at *18 (N.D. Ga. Mar. 2, 2010), report and

recommendation adopted, No. 1:08-CV-3241-CAM, 2010 WL 11508699 (N.D. Ga.

Mar. 25, 2010) (also declining to find a failure-to-train § 1983 violation predicated

on a single incident of sexual harassment). Thus, given the “extremely narrow”

scope of a single-incident failure-to-train claim, the Court finds that Plaintiff has

not met her burden to create a genuine issue of material fact that Defendant’s

failure to train as to Title IX issues was so obvious and would so obviously lead

to the violation of one’s constitutional rights that Plaintiff can sustain a § 1983


                                        60
 Case 1:18-cv-05278-SCJ Document 188 Filed 09/01/21 Page 61 of 61




deliberate indifference claim. Thus, the Court finds that Defendant’s Motion for

Summary Judgment as to Count III is due to be granted, and Plaintiff’s Motion

for Summary Judgment as to Count III is due to be denied.

      CONCLUSION

      For the reasons discussed above, the Court DENIES Plaintiff’s Motion for

Summary Judgment (Doc. No. [132]) as to all counts, and the Court GRANTS

Defendant’s Motion for Summary Judgment (Doc. No. [133]) as to all counts. As

no further issues remain outstanding, the Court DIRECTS the Clerk to enter

judgment for Defendant and close this case.



      IT IS SO ORDERED this 1st day of September, 2021



                                      s/Steve C. Jones
                                     ________________________________
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE




                                     61
